DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 23, 31, and 32 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by CHEN et al. (US 2019/0140637 A1 and CHEN hereinafter.)
As to claim 1, A gate driver stage comprising:
a first terminal and a second terminal, the first terminal to be coupled to a capacitor, the capacitor and the second terminal to be coupled to a gate terminal of a power transistor;
a gate driver coupled to the first terminal and the second terminal; and
a bootstrap circuit coupled to the first terminal, the second terminal, and the gate driver, the bootstrap circuit including:
a control stage circuit having an output; and

 	(CHEN teaches (figs.1-2, para. [0002], [0033]) a gate driver stage 100 comprising:
a first terminal such as a positive terminal VB (connecting a capacitor 120, see fig.1) and a second terminal Vo, the first terminal VB to be coupled to a capacitor 120, the capacitor 120 and the second terminal Vo to be coupled to a gate terminal of a power transistor 108 (see fig.1);
a gate driver such as driver stage104 (used to charge/discharge power device 108, see para. [0035]) coupled to the first terminal VB and the second terminal Vo; and
a bootstrap circuit such bootstrap diode-capacitor circuit 118 (see para. [0036]-[0037]) coupled to the first terminal VB, the second terminal Vo (via capacitor 120), and the gate driver such as driver stage 104, the bootstrap circuit 118 including:
a control stage circuit 102 having an corresponding output Vi’ (see fig.2); and
a first transistor 111 (figs.1-2, para. [0034]) having a first gate terminal and a first current terminal such as collector terminal (of transistor 111 connecting VDD), the first gate terminal coupled to the output Vi’ (see fig.2), the first current terminal such as collector terminal (of transistor 111) coupled to the first terminal VB (via diode 118).



	(CHEN teaches (figs.1-2, para. [0002], [0033]) a gate driver stage 100, wherein the bootstrap circuit such as bootstrap diode capacitor circuit 118-120 includes a diode 118 to rectify a direction of current to the first terminal VB in response to a first voltage VDD at the first terminal VB is greater than a voltage input Vi (i.e. when Vi = 0 or GND, see para’s. [0036] thru [0039]. ) 

As to claim 23, A gate driver stage comprising:
a first terminal, a second terminal, a third terminal and a fourth terminal, the first terminal, the second terminal, and the third terminal to be coupled to a gate terminal of a transistor, the fourth terminal to be coupled to a current terminal of the transistor;
a first gate driver coupled to the first terminal and the second terminal, the first gate driver configured to turn on the transistor;
a second gate driver coupled to the third terminal and the fourth terminal, the second gate driver configured to turn off the transistor; and
a bootstrap circuit coupled to the first terminal, the second terminal, and the first gate driver.
(CHEN teaches (figs.1-2, para. [0002], [0033]) a gate driver stage 100 comprising:
a first terminal VB, a second terminal Vo, a third terminal [middle terminal between transistors 116, 115) and a fourth terminal [ground terminal] (i.e. ground connection, see B (via capacitor 120), the second terminal Vo, and the third terminal [middle terminal (between transistors 116-115) to be coupled to a gate terminal of a transistor 108, the fourth terminal [ground terminal] (see figs.1-2) to be coupled to a current terminal such as emitter terminal of the transistor 108/112;

a first gate driver 104 coupled to the first terminal VB and the second terminal Vo, the first gate driver 104 configured to turn on the transistor 108 (via controlling transistor stage 106, see “charges/discharges load device 108, see para. [0035]);

a second gate driver 102 coupled to the third terminal [middle  terminal] (between transistors 116-115, figs.1-2) and the fourth terminal [ground terminal] (i.e. connecting to Ground connection, see figs.1-2), the second gate driver 102 configured to turn off the transistor 108 (i.e. via controlling stage 106, see figs.1-2, para.[0037]); and

a bootstrap circuit such as bootstrap diode capacitor circuit 118, 120 coupled to the first terminal VB, the second terminal Vo, and the first gate driver 104.)

As to claim 31, A gate driver integrated device comprising:
a first terminal to be coupled to a capacitor;
a second terminal to be coupled to a gate terminal of a transistor;
a gate driver stage coupled to the first terminal and the second terminal, the gate driver stage including:
a gate driver configured to turn on the transistor; and

(CHEN teaches (figs.1-2, para. [0002], [0033]) a gate driver integrated device (figs.1-2) comprising:
a first terminal VB to be coupled to a capacitor 120;
a second terminal Vo to be coupled to a gate terminal of a transistor 108;
a gate driver stage 100 coupled to the first terminal VB  and the second terminal Vo, the gate driver stage 100 including:
a gate driver 104 configured to turn on the transistor 108 (see charges/discharges power/transistor device 108,  para’s.[0034-0035]); and
a bootstrap circuit such as bootstrap diode-capacitor circuit 118-120 (see para. [0036]- [0037]) coupled to the first terminal VB, the second terminal Vo and the gate driver 104.)
As to claim 32, The gate driver integrated device of claim 31, wherein the transistor is Silicon Carbide transistor.
(Chen teaches para. [0004] Silicon power devices or Silicon based integrated driver as Prior art.) 
Allowable Subject-Matter
Claims 15-22 are allowed.
Claims 2-5, 7-22, 24-30, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) fails to teach (see relative claim 15) a second current .  
The prior art of record(s) fails to teach (see limitations of relative claims 2-5, 7-22, 24-30, 33 and 34.) 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Kung et al. (US Pub. No.: 2015/0042298 A1) teaches driver stage 20 including driver circuit 12/22 for driving a power device 11 using drivers 121, 122, boot strap circuit 13, CBOOT, (see figs.1-8C, para’s. [0003]-[0005]-0006].
b) Morini et al. (US 10, 587, 262 B1) teaches gate driver architecture (see figs.1-12, abstract).
c) Sato (US 10, 063, 224 B2) teaches (figs.1-8, abstract) driver circuit and semiconductor module 100.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2837			09/09/2021